Citation Nr: 1814490	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO. 14-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychological disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:   The American Legion 


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from October 1977 through November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for an acquired mental disability diagnosed as alcohol dependence (claimed as PTSD). The Veteran timely appealed. The RO provided the Veteran with a statement of the case (SOC) in March 2014 and a supplemental SOC (SSOC) in January 2016. The Veteran requested a hearing before the Board, and VA scheduled a Board videoconference hearing for March 2014, for which the Veteran subsequently withdrew his request. In March 2017, the Veteran informed VA that he could not attend a hearing, and asked VA to proceed to decide his claim.  The Veteran has made no further request for a hearing. Following the original adjudication of the claim, jurisdiction transferred to the RO in Roanoke, VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran enlisted in the Navy in October 1977. He was discharged from service in November 1981 because of homosexuality. He received an honorable discharge.The Veteran filed his claim for service connection for PTSD in August 2011. He described the stressors that led to his PTSD: a sexually demeaning peeping Tom incident aboard the U.S.S. John F. Kennedy and constant verbal harassment from other crewmembers concerning his perceived homosexuality.

In March 2012 VA afforded the Veteran a psychological examination to determine the nature and etiology of his claimed PTSD, and to obtain a medical opinion concerning whether the claimed condition was connected to his active military service. The examiner opined, with a detailed rationale, that the stressors endorsed by the Veteran as the cause of his PTSD were not severe enough to qualify as PTSD stressors under the criteria prescribed by the American Psychological Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), and further found that the Veteran's symptom presentation did not fulfill the diagnostic criteria for PTSD. The examiner provided the alternative diagnosis of alcohol dependence. She provided only a brief and conclusory statement, without an articulated rationale, concerning whether this alternative diagnosis was related to the Veteran's military service. Report of examination, March 2012, p. 3. 

In February 2014, VA provided the Veteran another PTSD examination. This examiner also opined that the Veteran did not have PTSD. The examiner provided two alternative diagnoses: a principal diagnosis of "Alcohol Use, Severe, Chronic, in Early Full Remission," and a second diagnosis of "Adjustment-Like Disorder with Prolonged Duration of More Than 6 Months without Prolonged Duration of Stressor, Depressed Type." While the examiner provided a detailed rationale for his opinion that the Veteran did not have PTSD and thus could not be service connected, he did not opine on the potential origins of the alternative diagnoses involving alcohol and depression.

VA must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation. 38 U.S.C. § 5103(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007). An adequate rationale must be provided for any medical opinion rendered; a conclusory, contradictory or incomplete analysis is not adequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007). Here, however, neither the March 2012 nor the February 2014 examiner offered an adequate opinion evaluating whether the alternative diagnoses assigned were etiologically related to the Veteran's active service, supported by an intelligible rationale. The opinions are thus inadequate. 

The Board recognizes the frustration that may result from a further delay in the adjudication of the Veteran's case, but finds another examination necessary in order to afford the Veteran every opportunity for service connection of his claimed disability, and in order to provide the Board a full record on which to decide the appeal.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, and associate them with the claims file. Specifically, contact the Veteran and elicit identification of all VA and private medical facilities at which he received treatment for psychological issues from the time he left military service in November 1981 through the present, and, after obtaining requisite releases, make appropriate efforts to obtain any identified medical records in the possession or control of each facility identified and not already in the possession of VA. Associate any such records obtained with the claims file.

2. After completion of the foregoing, afford the Veteran a VA examination to determine the nature, etiology and severity of any diagnosed mental health disorder, to include disorders related to depression and alcohol dependency. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

For each disorder diagnosed, the examiner must offer a well-reasoned opinion addressing whether it is at least as likely as not (a probability of 50 percent or higher) that the diagnosed disorder began during service, or is causally or etiologically related to service.

The claims file, including this remand, must be made available to the examiner for review prior to the examination, and the examiner should acknowledge such review in the examination report 

All indicated testing must be performed. If the Veteran does not attend the scheduled examination, the examiner is instructed to provide the diagnoses and opinions discussed herein based on a review of the record alone. 

The examiner must seek to elicit from the Veteran a full history of his psychological disorders, to include a history of his depression, alcohol dependency, and any military sexual trauma. The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating any requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

A complete rationale must be given for all opinions and conclusions expressed. If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required in that case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3. After completion of the above, readjudicate the issue on appeal. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


